DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 8, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “the tray” lacks antecedent basis
Regarding claim 8, “the second barrier” lacks antecedent basis.  Regarding claim 12, “the catheterization procedure” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6, 9-11, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,318,543 to Ross et al. (Ross) in view of US 2004/0031721 to Mann.
Regarding claim 1, Ross discloses a catheter packaging system (Fig 2) comprising a contoured surface defining at least two compartments separated by barriers and a perimeter wall, the compartments comprising a first compartment (A, Fig 3 below) with a base member, a second compartment (B, Fig 3 below) with a second base member, a first barrier (C, Fig 3 below) separating the first and second compartments, a first syringe and second syringe disposed within the first compartment of the tray, a catheter assembly comprising a fluid bag (packet 21) disposed within the second compartment of the tray, wherein the first and second syringe are ordered within the tray in accordance with their use (intended use), the first compartment supports the first and second syringe at different heights depending on their placement within the compartment.  In particular, the syringes can be ordered according to their size and the compartment can support the syringes at different heights since the compartment has recesses 


    PNG
    media_image1.png
    860
    702
    media_image1.png
    Greyscale


Regarding claim 2, 9-10 Ross further discloses the first compartment (A) defining a lubricating jelly applicator in that it can be hold lubricating jelly to lubricate a portion of the catheter assembly since it has the structure as recited.
Regarding claim 3, Ross further discloses first compartment comprising a base member defining a mnemonic device indicating which syringe to be used first in catheterization procedure.  In particular, the size of the recess in the compartment base member can indicate as such. 
Regarding claim 6, Ross further discloses the first compartment (A) can be used to support the first syringe at a shallower depth within the tray than the second syringe depending on how the syringe is placed.
Regarding claim 11, Ross further discloses the compartments open alongside of the tray (top openings) opposite the base member.
Regarding claim 19, Ross further teaches first compartment (A) defining contours for accommodating flanges of the syringes (see recesses in first compartment A).

Claim 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross in view of Mann and US 2006/0264822 to Nagamatsu.
Regarding claim 4, Ross teaches the tray of claim 1 but does not teach base members defining an incline.  However, Nagamatsu discloses tray (Fig 2) with syringe compartment base members defining an incline (curved incline) to hold syringes of different sizes.  One of ordinary skill in the art would have found it obvious to have a curved incline to the first compartment base member of Ross as suggested by Nagatmatsu in order to facilitate holding of the syringe of different sizes.
.

Claim 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross in view of Mann and US Patent No. 3,851,649 to Villari.
Regarding claims 7-8, Ross teaches the tray of claim 1 but does not teach the barriers having openings between the compartments.  However, Villari discloses a catheter tray (Fig 1) and in particular discloses incorporating an openings (58) to barriers between compartments to facilitate finger access.  One of ordinary skill in the art would have found it obvious to incorporate openings to the Ross barriers as suggested by Villari in order to facilitate finger access to better retrieve items in the compartments.

Claim 12-14, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,012,586 to Misra in view of US Patent No. 7,789,873 to Kubalak and US 2006/0264822 to Nagamatsu.
Regarding claim 12, Misra discloses a catheter packaging system comprising a tray (Fig 1) having a first compartment (94) for accommodating one or more syringes and a second compartment (88) for accommodating a coiled medical device, the first compartment comprising a first compartment base member and the second compartment comprising a 
Regarding claim 13, Misra further discloses a third compartment (78) with specimen container (sealed cups) disposed in the third compartment.
Regarding claim 14, Misra further discloses the first compartment (A) defining a lubricating jelly applicator in that it can be hold lubricating jelly to lubricate a portion of the catheter assembly since it has the structure as recited.
.

Claim 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misra in view of Kubalak, Nagamatsu and US Patent No. 4,523,679 to Paikoff et al. (Paikoff).
Regarding claims 17-18, the modified Misra teaches the system of claim 12 but does not teach printed instructions with the tray.  However, Paikoff discloses incorporating printed instructions (12) with a catheter tray and one of ordinary skill in the art would have found it obvious to do the same with the Misra tray in order to indicate the nature of the package contents and origin of the package (Paikoff, col. 4, ll. 45-50).   Furthermore, not that where the only different between prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, **>367 F.3d 1336, 1339,70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a specimen container.  However, Mann discloses it was known in the art to incorporate a specimen container for collecting samples and one of ordinary skill in the art would have found it obvious to incorporate a specimen container to Ross in order to collect samples of the patient from the surgical site.  Applicant further argues that Misra does not teach a specimen container because the containers of Misra is intended to hold drugs.  However, since applicant does not .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735